Citation Nr: 0423991	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  01-06 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
lipomata for the period from October 2, 1990, to August 29, 
2002. 

2.  Entitlement to a rating in excess of 10 percent for 
lipomata of the right upper extremity from August 30, 2002. 

3.  Entitlement to a rating in excess of 10 percent for 
lipomata of the left upper extremity from August 30, 2002. 

4.  Entitlement to a rating in excess of 10 percent for 
lipomata of the right lower extremity from August 30, 2002. 

5.  Entitlement to a rating in excess of 10 percent for 
lipomata of the left lower extremity from August 30, 2002. 

6.  Entitlement to a rating in excess of 10 percent for 
lipomata on the back from August 30, 2002.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1956.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2000 rating 
decision by the St. Petersburg, Florida, Regional Office 
(RO), which denied the veteran's claim for a rating higher 
than 30 percent for lipomata.  The veteran timely perfected 
an appeal of that decision.  Subsequently, in a rating action 
dated in March 2004, the RO assigned separate 10 percent 
disability evaluations for the right upper extremity, the 
left upper extremity, the right lower extremity, the left 
lower extremity, and the back, effective August 30, 2002.  

The issue of entitlement to a rating in excess of 10 percent 
for lipomata of the right upper extremity, the left upper 
extremity, the right lower extremity, the left lower 
extremity, and the back are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence and information 
needed to substantiate his claim for an increased rating, 
obtained all relevant, available and identified evidence, and 
provided him an appropriate VA medical examination, all in an 
effort to assist him in substantiating his claim for 
increased VA compensation benefits.  

2.  During the period from October 2, 1990, to August 29, 
2002, the veteran's lipomata consisted of several lesions of 
various sizes on his forearms, legs and back, with the ones 
on his back being much larger than the others.  They were 
manifested by subjective complaints of disfigurement; his 
lipomata are not productive of ulceration or extensive 
exfoliation or crusting, or systemic or nervous 
manifestations, or exceptionally repugnant.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
multiple lipomata, during the period from October 2, 1990, to 
August 29, 2002, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 
7819 (as in effect prior to August 30, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  In addition, 
VA promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Significantly, notice as required by 38 U.S.C.A. § 5103(a) 
must be provided to an appellant before the initial 
unfavorable decision on a claim for VA benefits.  In this 
case, the initial AOJ decision was made prior to November 9, 
2000, the date the VCAA was enacted.  However, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

In a rating action of August 2000, the RO denied the 
veteran's claim of entitlement to a rating in excess of 30 
percent for multiple lipomata.  Only after that decision was 
promulgated did the RO, on June 16, 2003, provide notice to 
the veteran regarding what information and evidence is needed 
to substantiate his claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to submit any evidence in his or her possession that 
pertains to the claim.  The Board finds that VA's duties 
under the law and recently revised implementing regulations 
have been fulfilled.  The veteran was provided adequate 
notice of the evidence needed to substantiate his claim.  For 
example, the discussions in the August 2000 decision 
appealed, the October 2000 statement of the case (SOC), and 
the February 2004 supplemental statement of the case (SSOC) 
(especially when considered collectively) informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification `requirements.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant on June 6, 2003, 
was not given prior to the first RO adjudication of the 
claim, the notice was provided by the RO prior to the 
transfer and recertification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
an SSOC was provided to the appellant.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

Regarding the duty to assist, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating his or her claim.  38 U.S.C.A. § 5103A(a); 
38 C.F.R. § 3.159(c), (d).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3).  By letter dated in June 2003, the veteran 
was provided with a detailed list of the types of evidence 
that would substantiate his claim; he was informed that it 
was his responsibility to make sure he provides all requested 
records pertaining to his claim.  During the course of this 
appeal, the RO has obtained and reviewed the evidence 
identified by the appellant as pertinent to his claim.  

In view of these factors, the Board finds that the notice and 
duty to assist provisions of the law have been satisfied, and 
that any failure to have fully complied with these 
requirements before the initial August 2000 rating decision 
on appeal (prior to the enactment of the VCAA) has not 
resulted in any prejudice to the veteran, in either the 
development or the merits of his claims, and, therefore, any 
such error was harmless.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  


II.  Factual background.

The veteran's discharge examination, dated in January 1956, 
noted small sebaceous cysts on the left thigh, back, and 
right and left forearms; none were considered disqualifying.  
On his initial VA examination in April 1956, the veteran 
reported having cysts all over his body, including his legs, 
arms and back.  Examination revealed a number of subcutaneous 
nodules, well capsulated, firm but not hard.  It was noted 
that no diagnosis could be made since a biopsy was deemed to 
be necessary in order to make a definite diagnosis before 
that could be done, the veteran was admitted to a VA hospital 
in May 1956, at which time he underwent removal of lumps from 
his right forearm.  The discharge diagnosis was multiple 
lipomata.  

Based upon the above clinical findings, a rating action in 
June 1956 granted service connection for multiple lipomata 
and assigned a 10 percent disability rating, effective 
February 4, 1956.  

Medical evidence of record, including VA as well as private 
treatment reports, dated from April 1980 through October 
1991, show that the veteran received clinical attention and 
treatment for several disabilities including removal of 
lipomas.  Several lesions were noted on the right arm in 
December 1980.  In October 1982, multiple lesions were noted 
on the chest that were diagnosed as lipomas.  In January 
1987, the veteran underwent removal of multiple lipomata of 
the groin area.  In August 1990, the veteran underwent 
excision of 2 lipomas from his right forearm; subsequently, 
in September 1990, 4 lipomas were removed from the left arm 
with no suturing or complications noted.  On the occasion of 
a VA examination in October 1991, the veteran indicated that 
he had hundreds of subcutaneous lipomata located from his 
knees to his neck; he stated that since that time, he has had 
approximately a dozen of them removed every six months.  
Examination of the skin revealed the presence of hundreds of 
subcutaneous lipomata that were movable and nontender.  They 
were located on the flexor and extensor surfaces of the upper 
and lower right and left arms, over his anterior thorax and 
on the anterior surfaces of the thighs to his patellae.  
There were also hundreds of surgical scars on the 
extremities.  Those scars were slightly depressed and slight 
adherent and nontender and nondisfiguring.  The diagnosis was 
multiple lipomata.  

By a rating action dated in December 1991, the RO increased 
the evaluation for multiple lipomata from 10 percent to 30 
percent, effective October 2, 1990.  

VA outpatient treatment reports, dated from September 1997 
through February 1999, reflect treatment for several 
disabilities unrelated to the skin condition on appeal.  

The veteran's claim for an increased rating for the multiple 
lipomata was received in February 2000.  In conjunction with 
that claim, the veteran was afforded a VA compensation 
examination in May 2000, at which time indicated that he has 
had over 100 surgeries over the past 30 years to remove some 
of his lipomas when they became painful or in places that 
caused irritation.  It was noted that fifteen years ago, the 
veteran underwent a large procedure when they took out over 
100 lipomas at one time under general anesthesia.  He 
currently had several removed every year and they become very 
large or in irritating locations.  He stated that they have 
always been shown to be lipomas and none of them have ever 
been malignant to his knowledge.  He currently did not note 
any ulceration or any significant pain from any recurrent 
lipomas, although they are disfiguring and he needs to always 
wear long pants and shirts with sleeves since he is concerned 
about the appearance of the lipomas.  He also had several 
scars, most notably on his back due to some of the larger 
ones after their removal.  It was noted that he also had many 
scars over his arms and legs, where lipomas have been removed 
and many of the scars although healed well do still appear to 
be scars.  

On examination, it was observed that the veteran had lesions 
which were clearly lipomas over his forearms and upper arms 
bilaterally; those being approximately 1-1 cm in diameter and 
do not have any discoloration of the skin over the lipomata 
side and none were particularly painful.  They were also soft 
consistent with being lipomas.  Over his legs, however, the 
lipomas were much larger, some being upwards of 6-7 cm in 
size being egged-shaped with the longest length being 5-6 cm, 
the shortest diameter being about 3-4 cm, as well as many 
other.  The examiner noted that they were too numerous to 
count of smaller size over both legs in the thighs and even 
the lower leg as well.  The hands appeared to be relatively 
saved.  He did not have many lipomas over the back, the 
dorsum or the palms of his hand, and his face did not appear 
to be effected by the lipomas.  He also had lipomas over his 
chest and back, but many larger ones have been removed from 
his back.  The examiner requested colored photographs of the 
arms, legs and back to show the lipomas as well as the scars 
from the removal of some of those lipomas that were quite 
impressive and definitely disfiguring.  

Medical evidence of record, dated from January 2000 through 
December 2003, reflect treatment for several disabilities, 
including his skin condition.  These records indicate that 
additional lipomas were excised in January 2001.  


III.  Legal analysis.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service. The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41. Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The veteran's service-connected multiple lipomata were 
evaluated as 30 percent disabling under Diagnostic Code 7819 
pertaining to new growths, benign, skin.  Pursuant to the 
Rating Schedule, at 38 C.F.R. § 4.118, "Unless otherwise 
provided, rate codes 7807 through 7819 as for dermatitis or 
eczema, dependent upon location, extent, and repugnant or 
otherwise disabling character of manifestations."  See 38 
C.F.R. § 4.20 (providing for similar manifestations to be 
rated under closely analogous diagnostic codes).  

Prior to August 30, 2002, Diagnostic Code 7806 provided that 
a noncompensable evaluation would be assigned for eczema 
where there was slight, if any, exfoliation, exudation, or 
itching if on a nonexposed surface or small area.  A 10 
percent evaluation would be assigned where there was 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area.  A 30 percent evaluation would be 
assigned where there was exudation, or itching constant, 
extensive lesions, or marked disfigurement.  A 50 percent 
evaluation requires ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations; or 
exceptional repugnance.  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (November 19, 2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 
10, 2000).  Accordingly, the criteria effective as of August 
30, 2002, are not applicable regarding the proper rating to 
be assigned for the veteran's skin disorder prior to this 
date.

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against the assignment of a 
rating in excess of the current 30 percent evaluation under 
the criteria of DC 7806 prior to August 30, 2002.  The report 
of the August 2000 VA examination revealed that the veteran 
had several lipomas on his arms, back and legs, with the ones 
of his legs being significantly extensive in size.  The 
examiner also noted that the veteran had scars on his back 
due to removal of some lipomas.  The examiner further noted 
that the veteran's disability was definitely disfiguring.  
However, there was no evidence of ulceration, erosion, 
crusting, or blisters.  As noted above, prior to August 30, 
2002, a 30 percent evaluation was assigned for a skin 
disorder where there was exfoliation, exudation, or itching 
if on an exposed or extensive area.  A 50 percent evaluation 
required ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptional 
repugnance.  The examiner's description shows that his 
disability does not meet the criteria so as to warrant a 50 
percent evaluation under the criteria of DC 7806 in effect 
prior to August 30, 2002.  

The Board also reviewed photographs of the veteran's arms, 
legs, and back, which show disfigurement as a result of the 
lipomas; however, the disfigurement cannot be described as 
being exceptionally repugnant.  Overall, the evidence does 
not show that the veteran's skin disorder is productive of 
impairment similar to impairment resulting from ulceration or 
extensive exfoliation or crusting.  Likewise, his skin 
disorder is not exceptionally repugnant.  38 C.F.R. § 4.7.  
Accordingly, the Board concludes that the preponderance of 
evidence is against the appeal for a rating in excess of 30 
percent for multiple lipomata under the criteria of DC 7806 
in effect prior to August 30, 2002.  38 C.F.R. § 4.118, 
Diagnostic Code 7819-7806.  


ORDER

A rating in excess of 30 percent for multiple lipomata, 
during the period from October 2, 1990, to August 29, 2002, 
is denied.  


REMAND

As noted above, the VCAA requires that VA must provide notice 
that informs the claimant (1) of the information and evidence 
not of record that is necessary to substantiate the claim, 
(2) of the information and evidence that VA will seek to 
provide, and (3) of the information and evidence that the 
claimant is expected to provide.  Furthermore, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In this case, the veteran essentially contends that his 
service-connected skin condition is worse than reflected by 
the combined 40 percent rating currently assigned.  The 
veteran maintains that the number of lipomatas all over his 
body is totally repugnant; therefore, he believes that the 
record supports the assignment of a 100 percent disability 
rating.  

After examining the record, the Board concludes that further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

The RO has rated the veteran's lipomata under Diagnostic Code 
7819.  Diagnostic Code 7819 is under 38 C.F.R. § 4.118, the 
schedule of ratings for the skin.  The Board notes that the 
regulations pertinent to the rating of skin disorders were 
revised effective August 30, 2002.  See 67 Fed. Reg. 49590-
49599 (July 31, 2002).  

Under the revised regulation, Diagnostic Code 7819, benign 
skin neoplasms are to be rated as disfigurement of the head, 
face, or neck under Diagnostic Code 7800, scars under 
Diagnostic Codes 7801 through 7805, or impairment of 
function.  Diagnostic Code 7820 is new and provides that 
infection of the skin not listed elsewhere (including 
bacterial, fungal, viral, treponemal and parasitic disease 
are rated based on disfigurement of the head, face, or neck 
(Diagnostic Code 7800), scars (Diagnostic Codes through 
7805), or dermatitis (Diagnostic Code 7806) depending upon 
the predominant disability.  

In a March 2004 rating action, the RO assigned separate 10 
percent disability ratings for lipomata of the right upper 
extremity, lipomata of the left upper extremity, lipomata of 
the right lower extremity, lipomata of the left lower 
extremity, and lipomata of the back, respectively, pursuant 
to Diagnostic Code 7819-7802, effective from August 30, 2002.  

While the revised rating criteria standards were correctly 
applied by the RO in adjudicating the veteran's claim, as 
reflected in the supplemental statement of the case issued in 
February 2004, the Board observes that the report of the May 
2000 rating examination fails to address those criteria.  
Moreover, the veteran has reported increased symptomatology 
as a result of his skin disorder since that last examination.  
Accordingly, the Board finds that the veteran must be 
scheduled to undergo an additional VA rating examination in 
order that all criteria for evaluating skin disorders may be 
addressed.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  See also 
38 U.S.C.A. § 5103A(d) (West 2003); Dudnick v. Brown, 10 Vet. 
App. 79 (1997).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following actions:

1.  The RO should ask the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, who 
may possess additional records referable 
to treatment of his service-connected 
lipomatas.  After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate the claims 
file copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an examination 
to ascertain the current nature and 
extent of his lipomas of the upper 
extremities, lower extremities, and back.  
The claims file must be made available to 
the examiner prior to the examination.  
The examiner should utilize the 
disability evaluation examination 
worksheets for scars and skin diseases. 

3.  Following completion of the above 
development, the RO should re-adjudicate 
the issues of entitlement to disability 
ratings greater than 10 percent for 
lipomata of each extremity and back.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

Following completion of the requested development, the case 
should be returned to the Board, if otherwise in order.  The 
purposes of this REMAND are to further develop the record and 
to accord the veteran due process of law.  By this REMAND, 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



